THE STATE OF TEXAS
                                         MANDATE
TO THE 62ND DISTRICT COURT OF FRANKLIN COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 14th
day of October, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 In the Matter of the Marriage of Richard                   No. 06-16-00036-CV
 Paul Schwalenberg and Karen
 Zimmerman Schwalenberg                                     Trial Court No. 11723




       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 28th day of December, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk